DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-18, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 9, lines 1-2: Applicant claims, “a plurality of secondary connecting elements”; it is unclear, and therefore indefinite, how there can be secondary connecting elements without there being primary connecting elements.  For the purposes of examination, Examiner is assuming claim 9 should depend from claim 6 (within includes primary connecting elements).  Claim(s) 10-15, which depend from claim 9, inherit all the problems associated with claim 9.
Within claim 12, lines 1-3 (and claim 13, lines 1-3; and claim 14, lines 1-3; and claim 15, lines 1-3): Applicant claims, “a primary connecting element […] a secondary connecting element”; it is unclear, and therefore indefinite, if these are the same as OR different from OR a smaller subset of the primary connecting elements (within claim 6, lines 1-2) and the secondary connecting elements (within claim 9, lines 1-2).
Within claim 16, lines 1-2: Applicant claims, “an annular element”; it is unclear, and therefore indefinite, if this is in addition to OR a subset of the plurality of annular elements (within claim 5, lines 1-2).  Claim(s) 17-18, which depend from claim 16, inherit all the problems associated with claim 16.
Claim 17 recites the limitation "the point on the circumference of the first annular element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the point on the circumference of the second annular element" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 22, lines 1-2: Applicant claims, “the device causes at least a part of a longitudinal axis of a lumen […]”; it is unclear, and therefore indefinite, what Applicant is considering to be the scope of the invention the medical device OR the method of using the medical device (due to the method language “the device causes […]).  Applicant may want to consider amending the aforementioned claim requirement to --the device is configured to cause at least a part of a longitudinal axis of a lumen […]--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-13, 15, 19-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowe et al. (US 2007/0191927 A1 – as cited by Applicant).
With respect to claim 1:
Bowe et al. discloses a medical device (curved stent 100), as can be seen in fig. 1, suitable for location in a body lumen (SFA) (paragraphs [0004, 0023, 0037-0038]), wherein upon application of a load to the device (curved stent 100) the device (curved stent 100) is movable from an unloaded configuration (relaxed condition/ naturally curved configuration) to a loaded configuration (bend that can continuously change in response to body movement) (paragraphs [0023, 0037-0038, 0056]), wherein in the unloaded configuration (relaxed condition/ naturally curved configuration) at least part of a longitudinal axis of the device is curved in a two-dimensional plane (curved) (paragraphs [0045-0046]); wherein in the loaded configuration (bend that can continuously change/ increase in response to body movement) at least part of the longitudinal axis of the device (curved stent 100) is curved in three-dimensional space (the stent can already be bent in 3 dimensions in a relaxed/ unloaded configuration, in which case further bending due to movement will also result in stent having bends in 3 dimensions in the loaded configuration) (paragraphs [0023, 0037, 0046]); the device (curved stent 100) being biased (unidirectional properties/ due to the different shape of the links) to achieve the three-dimensional curvature during loading (paragraph [0033]).
With respect to claim 2:
Wherein in the loaded configuration (bend that can continuously change/ increase in response to body movement) at least part of the device is substantially helically shaped (as the relaxed/ unloaded configuration the stent 100 can be spiraled or any other 3 D shape, then in the loaded configuration at least a small portion of it will create a shape which Examiner is considering to be substantially helical) (paragraphs [0046, 0052]).
With respect to claim 3:
Wherein in the loaded configuration (bend that can continuously change/ increase in response to body movement) at least part of the device is substantially spiral shaped (as the relaxed/ unloaded configuration the stent 100 can be spiraled, then in the loaded configuration at least a small portion of it will create a shape which Examiner is considering to be substantially spiraled) (paragraphs [0046, 0052]).
With respect to claim 4:
 Wherein the device (curved stent 100) is configured to move from the unloaded configuration (relaxed condition/ naturally curved configuration) to the loaded configuration (bend that can continuously change/ increase in response to body movement) upon application of a compressive load (increasing the curvature is caused by a compression of the vessel) to the device (curved stent 100) (paragraphs [0023, 0037, 0046]).
With respect to claim 5:
Wherein the device (curved stent 100) comprises a plurality of annular elements (structural elements 101) (paragraph [0023]).
With respect to claim 6:
Wherein the device (curved stent 100) comprises a plurality of primary connecting elements (valley to valley links 68, as can best be seen in fig. 2 or fixed solid linkages 303, as can be seen in fig. 5), to connect adjacent annular elements (structural elements 101) paragraphs [0031, 0040]).
With respect to claim 7:
Wherein the device (curved stent 100) comprises a first primary connecting element (valley to valley link 68 closest to the bottom of the page and toward the right most side of the page in fig. 2) to connect a first annular element (structural element 101 closest to the bottom of the page in fig. 2) to a second annular element (structural element 101 second closest to the bottom of the page in fig. 2), and a second primary connecting element (valley to valley link 68 second closest to the bottom of the page and offset to the left of the bottom most valley link 68) to connect the second annular element (structural element 101 second closest to the bottom of the page in fig. 2) to a third annular element (structural element 101 second closest to the top of the page in fig. 2), the first primary connecting element (valley to valley link 68 closest to the bottom of the page and toward the right most side of the page in fig. 2) being circumferentially offset from the second primary connecting element (valley to valley link 68 second closest to the bottom of the page and offset to the left of the bottom most valley link 68).
With respect to claim 8:
Wherein an aggregation of primary connecting elements (valley to valley links 68) comprises a grouping of said plurality of primary connecting elements (all the valley to valley links 68) considered together as a whole, and wherein in the unloaded configuration (relaxed condition/ naturally curved configuration) at least part of a longitudinal axis of the aggregation of the plurality of primary connecting elements (all the valley to valley links 68) is curved in three-dimensional space (the valley to valley links 68 circumferentially snake up the length of the stent which will create a 3 dimensional shape).
With respect to claim 9:
Wherein the device (curved stent 100) comprises a plurality of secondary connecting elements (peak to peak links 31 or flex linkages 302) to connect adjacent annular elements (structural elements 101) (paragraphs [0028, 0040]).
With respect to claim 10:
Wherein the device (curved stent 100) comprises a first secondary connecting element (peak to peak link 31 closest to the bottom of the page and toward the left side of the page in fig. 2) to connect a first annular element (structural element 101 closest to the bottom of the page in fig. 2) to a second annular element (structural element 101 second closest to the bottom of the page in fig. 2), and a second secondary connecting element (peak to peak link 31 second closest to the bottom of the page and offset toward the right of the bottom most peak to peak link 31) to connect the second annular element (structural element 101 second closest to the bottom of the page in fig. 2) to a third annular element (structural element 101 second closest to the top of the page in fig. 2), the first secondary connecting element (peak to peak link 31 closest to the bottom of the page and toward the left side of the page in fig. 2) being circumferentially offset from the second secondary connecting element (peak to peak link 31 second closest to the bottom of the page and offset toward the right of the bottom most peak to peak link 31).
With respect to claim 11:
Wherein an aggregation of secondary connecting elements (peak to peak links 31) comprises a grouping of said plurality of secondary connecting elements (all of the peak to peak links 31) considered together as a whole, and wherein in the unloaded configuration (relaxed condition/ naturally curved configuration) at least part of a longitudinal axis of the aggregation of the plurality of secondary connecting elements (all of the peak to peak links 31) is curved in three-dimensional space (the peak to peak links 31 circumferentially snake up the length of the stent which will create a 3 dimensional shape).
With respect to claim 12:
Wherein a circumferential dimension of a primary connecting element (flex linkages 302) is greater than a circumferential dimension of a secondary connecting element (fixed solid linkages 303) (with respect to claim 12, examiner is relying on the variable width linkages, as seen in fig. 5) (paragraph [0040]).
With respect to claim 13:
Wherein a longitudinal dimension of a primary connecting element (valley to valley links 68), as can best be seen in fig. 2, is greater than a longitudinal dimension of a secondary connecting element (peak to peak links 31).
With respect to claim 15:
Wherein a stiffness of a primary connecting element (valley to valley links 68) is less than a stiffness of a secondary connecting element (peak to peak links 31) (valley to valley links 68 are longer than peak to peak links 31 and stiffness is related to length, where thickness/ width/ materials are constant shorter members are stiffer than longer members).
With respect to claim 19:
Wherein the device (curved stent 100) comprises a quantity of connecting element(s) (there is one peak to peak link 31 and one valley to valley link 68) to connect a first annular element (structural element 101 closest to the bottom of the page in fig. 2) to a second annular element (structural element 101 second closest to the bottom of the page in fig. 2); the quantity being selected from: one, less than four (there is one peak to peak link 31 and one valley to valley link 68), less than six.
With respect to claim 20:
Wherein the device (curved stent 100) comprises a stent suitable for deployment in a blood vessel (SFA) (paragraphs [abstract, 0037-0038]).
With respect to claim 21:
Wherein the device (curved stent 100) is expandable from a delivery configuration (compressed state) to an expanded deployed configuration (radially expanded state) (paragraphs [abstract, 0035]), and wherein said application of a load (bending due to movement) to the device (curved stent 100) occurs when the device (curved stent 100) is in the expanded deployed configuration (radially expanded state), and wherein said unloaded configuration (relaxed condition/ naturally curved configuration) from which the device (curved stent 100) is movable is an unloaded expanded deployed configuration and said loaded configuration (bend that can continuously change/ increase in response to body movement) to which the device (curved stent 100) is movable is a loaded expanded deployed configuration (paragraphs [0037-0038]).
With respect to claim 22:
Wherein in the loaded configuration (bend that can continuously change/ increase in response to body movement) the device (curved stent 100) causes at least part of a longitudinal axis of a lumen in which it is deployed to curve in three-dimensional space (the stent can already be bent in 3 dimensions in a relaxed/ unloaded configuration, in which case further bending due to movement will also result in stent, and the lumen within which it’s implanted, to have bends in 3 dimensions in the loaded configuration) (paragraphs [0023, 0037, 0046]).
With respect to claim 23:
Wherein the device (curved stent 100) has properties with regional variations (the flexibility varies around the circumference of the stent based on the type of link) (paragraph [0052]), the regional variations (the flexibility varies around the circumference of the stent based on the type of link) biasing the device (curved stent 100) to achieve the three-dimensional curvature during loading.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowe et al. (US 2007/0191927 A1 – as cited by Applicant) in view of Marrey et al. (US 2008/0167707 A1).
Bowe et al. discloses the invention substantially as claimed, as discussed above.  However, Bowe et al. does not disclose a radial dimension of a primary connecting element (fixed solid linkages 303), as can best be seen in fig. 5, to be greater than a radial dimension of a secondary connecting element (flex linkages 302).
Marrey et al. teaches a stent including variable radial thickness on the different (circumferential) sides in order to create variable flexibility in the circumferential direction of the stent, specifically the thickness is thinner in the more flexible side of the stent (paragraphs [0034-0036]).
It would have been obvious to one having ordinary skill of the art at the time the invention was made to include variable flexibility in the circumferential direction of the stent (specifically make the more flexible side of the stent thinner), as taught by Marrey et al., in making the stent (including the connecting elements (fixed solid linkages 303 and flex linkages 302) with different flexibility requirements, as disclosed by Bowe et al., as an alternative/ additional way to tailor the variable flexibility of the connecting elements (fixed solid linkages 303 and flex linkages 302), as disclosed by Bowe et al..
Claim(s) 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowe et al. (US 2007/0191927 A1 – as cited by Applicant) in view of Caro et al. (US 2008/0262599 A1 – as cited by Applicant).
Bowe et al. discloses the invention substantially as claimed, as discussed above.  However, Bowe et al. does not disclose the a longitudinal dimension of the annular elements (structural elements 101) to vary around a circumference of the annular elements (structural elements 101) (as required by claim 16), nor a point on a circumference of a first annular element where the longitudinal dimension is at a maximum being circumferentially offset from a point on a circumference of the second annular element where the longitudinal dimension is at a maximum (as required by claim 17), nor in the unloaded configuration (relaxed condition/ naturally curved configuration) at least part of a longitudinal axis of an aggregation of a plurality of points on the circumference of the plurality of annular elements (structural elements 101) where the longitudinal dimension is at a maximum is curved in three-dimensional space.
Caro et al. teaches a stent, as can be seen in fig. 2, with a pre-set curve forming a generally helical flow lumen in order to create a swirling blood flow pattern therein (which reduces the development of thrombosis, atherosclerosis, and intimal hyperplasia and improves flow characteristics) (paragraphs [0006, 0012-0013, 0025-0026, 0064]]).  The stent is formed from a series of annular elements (series of tubular parts 2) (paragraph [0064]), each of the annular elements (tubular parts 2) has a longitudinal dimension that varies around the circumference thereof (wedge shape side length that varies between SL and SS) (paragraph 0072]).  The annular elements (tubular parts 2) are positioned in a rotational offset manner (i.e. such that maximal longitudinal dimension of an annular element (tubular part 2) is circumferentially offset from the adjacent annular elements (tubular parts 2) and creating an aggregation of a plurality of points on the circumference of the plurality of annular elements where the longitudinal dimension is at a maximum is curved in three-dimensional space) creating the overall helical shape of the stent (paragraph [0072]).
It would have been obvious to one having ordinary skill of the art at the time the invention was made to include the wedge shape of the annular elements (tubular parts 2) positioned in a rotational offset manner (i.e. such that maximal longitudinal dimension of an annular element (tubular part 2) is circumferentially offset from the adjacent annular elements (tubular parts 2) and creating an aggregation of a plurality of points on the circumference of the plurality of annular elements where the longitudinal dimension is at a maximum is curved in three-dimensional space), as taught by Caro et al., to the shape/ alignment of the annular elements (structural elements 101), as disclosed by Bowe et al., as this structural will create a helical form for the medical device (curved stent 100) within the unloaded configuration (relaxed condition/ naturally curved configuration), as disclosed by Bowe et al., resulting in a swirling blood flow pattern (reducing the development of thrombosis, atherosclerosis, and intimal hyperplasia and improving flow characteristics), as taught by Caro et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774